Case: 4:19-cv-02017-SNLJ Doc. #: 149 Filed: 03/29/21 Page: 1 of 2 PageID #: 3006




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

STEVE BLAKENEY,                     )
                                    )
           Plaintiff,               )
                                    )
v.                                  )                 Case No. 4:19-cv-02017-SNLJ
                                    )
CITY OF PINE LAWN, MISSOURI, et al. )
                                    )
           Defendants.              )

                            MEMORANDUM AND ORDER

       This matter is before the Court on the parties’ status report, filed in accordance

with this Court’s memorandum and order dated March 18, 2021.

       This case involved hundreds of counts against numerous defendants. All claims

against all but one defendant have been dismissed. Plaintiff states that he sought leave to

amend his complaint as part of his briefing in opposition to the myriad motions to dismiss

by the now dismissed defendants, but plaintiff should have done so by way of a motion

pursuant to Federal Rule of Civil Procedure 7(b). The parties note that they have not had

a scheduling conference, nor is there a scheduling order in place. However, the parties do

not seem to seek one at this time. Defendant Caldwell states that he intends to file a

motion for summary judgment, and plaintiff requests an extension of the usual time for a

response to 60 days. The Court will construe the status report as an agreed, preemptive

motion for extension of time.




                                             1
Case: 4:19-cv-02017-SNLJ Doc. #: 149 Filed: 03/29/21 Page: 2 of 2 PageID #: 3007




      Accordingly,

      IT IS HEREBY ORDERED that plaintiff shall have 60 days in which to file a
response in opposition to any motion for summary judgment filed by defendant Caldwell.

      So ordered this 29th day of March, 2021.




                                                 STEPHEN N. LIMBAUGH, JR.
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          2
